Citation Nr: 0026803	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  99-08 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL 

Appellant


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1966 to May 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1997 rating decision of the Department of 
Veterans Affairs (VA) Houston, Texas Regional Office (RO).  
In that decision the RO continued a noncompensable rating for 
bilateral hearing loss and tinnitus.  The veteran perfected 
an appeal of the September 1997 decision.

In an April 1998 rating decision, the RO increased the 
disability evaluation for tinnitus to 10 percent disabling.  
Pursuant thereto, in an October 1997 notice of disagreement, 
the veteran stated that his claim for tinnitus was no longer 
at issue.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2. The veteran currently has Level II hearing acuity in the 
right ear and Level IV hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.85, 4.87, Tables 
VI, VII, Diagnostic Code 6100 (effective before and after 
June 10, 1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

Review of the veteran's service medical records indicates 
that an April 1966 report of medical examination revealed 
audiological findings, pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
N/A
10
LEFT
0
0
0
N/A
5

A February 1970 report of medical examination revealed 
audiological findings, pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
25
LEFT
0
0
0
N/A
30

The veteran underwent regular audiograms from 1977 to 1991 as 
part of a special hearing conversation program.  All of these 
audiograms showed the existence of an ongoing bilateral 
hearing disability.  

VA Medical Center (VAMC) outpatient treatment records from 
September to October 1989 show that the veteran had a 
significant threshold shift in the right ear.  

During a June 1990 personal hearing, the veteran stated that 
while in service he was exposed to extensive noise from the 
firing of weapons.  He also stated that during this period of 
time he could not wear ear protection because this would have 
impaired his ability to detect the presence of enemy troops.  
The veteran added that he was exposed to significant noise in 
service while performing his duties as a mechanic.  These 
duties included the repair of large generators, tactical 
vehicles, and the removal and replacement of truck tires with 
a large air impact gun which was powered by huge compressors.  

A February 1991 VA Medical Record shows a diagnosis of 
hearing loss.  It was noted that upon review of an audiogram 
there was a significant threshold shift since 1978.  

In April 1992, the veteran underwent a VA audiometric 
examination which revealed audiological findings, pure tone 
thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
5
45
60
65
LEFT
0
10
60
65
70

VA Medical Records from April to May 1992 show that the 
veteran reported having trouble with hearing on the job.  It 
was noted that the veteran had upper frequency hearing loss.  
The VA examiner found that the veteran had trouble 
discriminating in a noisy room but he did well in a small 
room with only another person or a few other persons.  On 
examination, puretone results showed a mild to moderately-
severe high frequency sensorineural loss in both ears with 
hearing in the left ear worse than in the right.  Speech 
reception thresholds were consistent with pure-tone results.  
There was good speech discrimination ability in both ears.  
It was also noted that normal (Type A) tympanograms and 
acoustic reflexes were within normal limits with no decay.  
Assessment was asymmetrical hearing loss left worse than 
right and mild to moderately-severe high frequency hearing 
loss in both ears.  

During a June 1995 VA audiological examination, the veteran 
reported suffering from hearing loss in both ears.  The 
veteran told the VA examiner that his hearing loss had 
progressively worsened over the past 25 years.  A VA 
audiometric examination revealed audiological findings, pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
45
60
60
LEFT
10
15
55
60
65

The average puretone threshold average for the right ear was 
44 decibels and 49 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 94 percent in the left ear.  It was 
noted that the veteran's hearing sensitivity ranged from 
normal hearing to moderately severe hearing loss in both 
ears.  

An August 1995 VA audiological examination revealed 
audiological findings, pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
45
60
60
LEFT
10
15
55
60
55

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 92 percent in the left ear.  

A December 1995 VA Medical Record shows that on physical 
examination the veteran's tympanic membranes were clear and 
mobile.  Assessment was sensorineural hearing loss.  

A March 1996 VA Medical Certificate indicates that the 
veteran had complaints of pain in the ears and some 
dizziness.  On examination, the veteran's tympanic membranes 
and canals were clear except for slight redness.  Impression 
was hearing loss.  

In a March 1996 private medical letter, Michael L. Mintz, 
M.D., stated that the veteran suffered from a long history of 
high frequency neurosensory hearing loss.  Upon physical 
examination, the veteran's tympanic membranes were within 
normal limits and his nose, mouth, and pharynx were clear.  
The veteran's audiogram revealed a bilateral precipitously 
sloping neurosensory loss with a drop to 60 decibels at 2K 
cycles and above.  

A March 1996 VA audiometric examination revealed audiological 
findings, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
55
65
60
LEFT
0
15
60
65
70

A July 1996 VA audiological assessment indicates that the 
veteran had bilateral asymmetrical sensorineural type hearing 
loss with the left ear being worse than the right.  Speech 
discrimination was good in both ears.  It was noted that 
there had been no change in the veteran's hearing sensitivity 
since the audiogram from August 1995.  

An August 1996 VA audiological examination revealed 
audiological findings, pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
55
60
60
LEFT
10
15
55
65
70

A VAMC outpatient treatment record from October 1996 shows 
that the veteran had complaints of sensorineural hearing 
loss.  It was noted that the veteran did not suffer from 
otalgia or otorrhea.  Assessment was bilateral sensorineural 
hearing loss probably secondary to noise exposure.  

In a December 1996 letter Greg Krempl, M.D., a VA physician, 
stated that the veteran had received treatment in December 
1995 for bilateral sensorineural hearing loss.  

A February 1998 VA audiological examination revealed 
audiological findings, pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
55
65
65
LEFT
15
15
65
65
75

The average puretone threshold average for the right ear was 
49 decibels and 55 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 94 percent 
in the right ear and 94 percent in the left ear.  
Audiological test results showed a moderate to moderately 
severe sensory neural loss of hearing sensitivity from 2000 
to 4000 hertz in the veteran's right ear and a moderately 
severe to severe sensory neural loss of hearing sensitivity 
from 2000 to 4000 hertz in the veteran's left ear.  Interest 
consistency was judged good in both ears.  

Upon physical examination, the veteran's mastoids were 
negative, external ears were well formed, and there was no 
congenital deformity.  External canals were patent, of normal 
size and configuration, without any stenosis, obstruction, or 
foreign bodies.  Tympanic membranes were easily visualized 
and light reflex was preserved.  There was only minimal 
thickening, no scars and no perforation or retraction was 
noted.  A tuning fork examination indicated that air 
conduction was greater than bone conduction.  Impression was 
bilateral hearing loss with tinnitus with bilateral hearing 
aids.  

A September 1998 VA audiological examination revealed 
audiological findings, pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
55
60
60
LEFT
15
20
65
70
65

The average puretone threshold average for the right ear was 
54 decibels and 58 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 88 percent 
in the right ear and 80 percent in the left ear.  

II. Laws and Regulations

The veteran's increased rating claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This finding is based on the veteran's 
contention regarding the increased severity of his service-
connected bilateral hearing loss.  See Jones v. Brown, 7 Vet. 
App. 134 (1994); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed and no further assistance is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a) (West 1991).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), codified 
in 38 C.F.R Part 4, represent the average impairment of 
earning capacity resulting from disability.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for a loss of working time proportionate to the 
severity of the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.

Effective June 10, 1999, during the pendency of this appeal, 
the VA's Rating Schedule, 38 C.F.R. Part 4, was amended with 
regard to evaluating hearing impairment and other diseases of 
the ear.  64 Fed. Reg. 25208, 25209 (1999) (codified at 38 
C.F.R. §§ 4.85-4.87).  The United States Court of Appeals for 
Veterans Claims (Court) has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

Prior to June 10, 1999, evaluations of bilateral defective 
hearing ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second, with 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100 to 6110 (effective prior to June 10, 
1999).

It has been recognized by the Court that the assignment of a 
disability rating for hearing impairment is derived by a 
purely mechanical application of the Rating Schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Thus, although the veteran believes his hearing 
acuity has diminished, it must be concluded that the evidence 
as a whole does not warrant an increased (compensable) 
disability evaluation. 

In this case, the competent medical evidence of record 
reveals literal designations of Level II hearing acuity in 
the right ear and Level IV hearing acuity in the left ear.  
See 38 C.F.R. § 4.87, Table VI (effective prior to June 10, 
1999).  Therefore, the Board finds entitlement to an 
increased (compensable) rating under the old rating criteria 
is not warranted.

The current version of the Rating Schedule provides a table 
for rating purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 64 Fed. Reg. 25208 and 
25209, 38 C.F.R. § 4.85 (effective June 10, 1999).  Table VII 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear, but when impaired hearing is service-connected in only 
one ear the non-service-connected ear is assigned a Roman 
Numeral designation of I, unless the claim involves bilateral 
total deafness.  Id.

Under the current version of the Rating Schedule, the Board 
finds that the results of the veteran's most recent 
audiometric testings do not demonstrate that the veteran's 
bilateral hearing loss warrants an increased (compensable) 
disability evaluation under the Rating Schedule.  The most 
recent valid audiometric test results in literal designations 
of Level II hearing acuity in the right ear and Level IV 
hearing acuity in the left ear.  See 38 C.F.R. § 4.87, Table 
VII.  The application of the Rating Schedule as described in 
Lendenmann establishes no more than a noncompensable rating 
for bilateral hearing loss.  As such, the Board finds that an 
increased (compensable) evaluation for bilateral hearing loss 
under either the old or current version of the Rating 
Schedule is not warranted.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the 
evidence is against the claim for an increased (compensable) 
rating for bilateral hearing loss.


ORDER

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss is denied.



_____________________________________
A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals

 

